Citation Nr: 1424533	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-10 134	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to December 1967, and on active duty for training from July 1974 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue for additional development in December 2007, March 2011, March 2013, and November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record shows the Veteran has failed to report for several scheduled VA examinations pertinent to the issue remaining on appeal, and that she has expressed having had difficulty reporting for the examinations due to health and family problems.  In a May 2014 brief in support of the appeal, the Veteran's service representative noted the Veteran failed to report for VA examinations, but requested that the requested opinion be obtained without requiring an in-person examination.

When a Veteran, without good cause, fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2013).  Although the Veteran has been previously scheduled for in-person VA examinations, the Board finds that her claim should be reviewed by an appropriate medical specialist to address whether an adequate medical opinion can be provided without requiring an in-person examination.  If it is found, however, that the request opinions cannot be provided without an in-person examination and the Veteran has not provided good cause for her failure to report for the last scheduled the service connection claim shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's claims file be reviewed by an appropriate VA medical specialist, a neurologist or individual with expertise in the treatment and diagnosis of multiple sclerosis (MS), to address whether an adequate medical opinion can be provided without requiring an in-person examination.  The opinions sought include: 

(a) What is the approximate date of onset of the Veteran's currently diagnosed MS? 

(b) What is the appropriate test or procedure for diagnosing MS?  Was that test or procedure available during the Veteran's active duty service? 

(c) Is it at least as likely as not (50 percent or greater probability) that systemic lupus erythematosus was misdiagnosed in service and was really MS?  If so, what is the evidence that suggests that conclusion? 

(d) Is it is at least as likely as not (50 percent or greater probability) that the currently diagnosed MS had its initial onset during the Veteran's period of active duty or within seven years following active duty service discharge on December 15, 1967, and thus by December 15, 1974?

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

